— Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the State Commissioner of Social Services, dated June 28, 1977 and made after a statutory fair hearing, which affirmed a *683determination of the respondent county commissioner denying petitioner’s request for a grant of supplemental public assistance to replace the stolen proceeds of her assistance check. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The findings of the respondent State commissioner were based upon substantial evidence. Damiani, J. P., Titone, Suozzi and Shapiro, JJ., concur.